Citation Nr: 1404382	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-17 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to August 2008.  

This appeal comes before the Board of Veterans' Appeals  (Board) from October 2008 and June 2009 rating decisions issued by the VA RO in Columbia, South Carolina.

In March 2011, the Veteran testified at a videoconference hearing before the undersigned acting Veterans Law Judge (VLJ) in Columbia, South Carolina.  A transcript of that proceeding has been associated with the claims file.  

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation. However, as the Veteran's claims are being granted in full, the Board need not discuss at this time whether the requirements set forth in Bryant were met. 


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, his sleep apnea began during his military service.

2.  Resolving doubt in favor of the Veteran, his hypertension began during his military service.

3.  Resolving doubt in favor of the Veteran, his tinnitus began during his military service.


CONCLUSIONS OF LAW

1.  Service connection for sleep apnea is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).

2.  Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran seeks entitlement to service connection for tinnitus, hypertension, and sleep apnea.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).
With regard to the Veteran's hypertension claim, hypertension means persistently high arterial blood pressure, and by some authorities the threshold for high blood pressure is a reading of 140/90.  Dorland's Illustrated Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  38 C.F.R. § 4.104 , Diagnostic Code 7101 (2013).

In the Veteran's case, a January 2005 service treatment record noted a blood pressure reading of 156/94.  In support of his claim, the Veteran submitted a prescription for Zestoretic, dated June 11, 2008.  Post service, an October 2008 VA examination report noted that the Veteran had hypertension.  

Certain diseases, to include hypertension, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

With regard to establishing service connection on a presumptive basis under 38 C.F.R. § 3.309(a), the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated hypertension to a compensable degree within one year of discharge from active duty.  As such, service connection for hypertension cannot be granted on a presumptive basis.

However, in light of the fact that the claims file reflects that the Veteran was being prescribed a drug that is used to manage hypertension while on active duty, his service treatment records document an elevated blood pressure reading, he was noted as having hypertension at a VA examination conducted less than 6 weeks after his discharge from service, and the Veteran has asserted that he was first diagnosed with and began receiving treatment for hypertension while on active duty, the Board will resolve all reasonable doubt in favor of the Veteran and grant service connection for hypertension on a direct basis.

With regard to the Veteran's tinnitus claim, he underwent a VA audiological examination in October 2008, at which time he was noted as having recurrent bilateral tinnitus.  The Veteran reported at this time that he had been aware of his tinnitus for the previous 5 years, which would have been since his time on active duty.  The Veteran is competent to offer a description of the symptoms, such as ringing in his ears, that he experienced in service, and to describe a continuity of symptoms since service.  The Veteran can attest to factual matters of which he had first-hand knowledge and is competent to report what comes to him through his senses.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see Layno v. Brown, 6 Vet. App. 465, 469- 470   (1994).

Therefore, in light of the fact that the claims file reflects that the Veteran was noted as having tinnitus at a VA examination conducted less than 6 weeks after his discharge from service, and the Veteran has asserted that he first noticed his tinnitus while on active duty, an observation that he is competent to make, the Board will resolve all reasonable doubt in favor of the Veteran and grant service connection for tinnitus.

With regard to the Veteran's sleep apnea claim, the Veteran asserted at the March 2011 hearing that he was diagnosed with sleep apnea in March 2008 while on active duty.  In a May 2008 service treatment record, the Veteran reported that he had been snoring at night for years and was told by his wife that he would stop breathing while sleeping at times.  It was noted that he needed referral for a sleep study.  In an October 2008 VA examination report, the Veteran was diagnosed with obstructive sleep apnea, currently untreated.  The claims files also contains record that he was prescribed a continuous positive airway pressure (CPAP) therapy machine in May 2009.

In light of the fact that the claims file reflects that the Veteran complained of sleep problems and was referred for a sleep study while on active duty, he was noted as having obstructive sleep apnea at a VA examination conducted less than 6 weeks after his discharge from service, and the Veteran has asserted that he was first diagnosed with sleep apnea while on active duty, the Board will resolve all reasonable doubt in favor of the Veteran and grant service connection for sleep apnea.


ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
N. L. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


